Citation Nr: 9910328	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-17 605	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953 and from March 1956 to January 1959.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Cleveland RO 
which denied service connection for a back disorder.  The 
veteran's claim was subsequently transferred to the 
Pittsburgh RO.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a back disorder.


CONCLUSION OF LAW

The claim of service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1950 to 
October 1953 and from March 1956 to January 1959.  His 
service medical records include an October 1953 and a January 
1959 discharge examination.  Both examinations are negative 
for a finding of a back disorder.  The examination reports 
show that the veteran had a normal spine and musculoskeletal 
system.  The National Personnel Record Center (NPRC) has 
indicated that these are the only records available and that 
any additional records were apparently destroyed in the 1973 
fire at the NPRC.  Morning reports from September to December 
1958 are negative for any indication of a back disorder.  

An April 1971 report of X-ray studies of the lumbar spine 
indicates that findings were unremarkable although there was 
slight straightening of the lumbar curvature.

A February 1980 medical record shows the veteran complained 
of back pain and the assessment was renal stones.

Medical records from 1985 to the 1990s show the veteran was 
treated for a variety of ailments, primarily multiple 
sclerosis with various symptoms.  During this time he 
periodically had low back symptoms, and at times such were 
associated with multiple sclerosis.  In the 1980s he was 
awarded VA non-service-connected pension benefits and Social 
Security Administration disability benefits mainly due to 
multiple sclerosis.

In January 1996, the veteran filed a claim of service 
connection for a back disorder.

At VA examinations in February 1996, the veteran gave a 
history of low back pain since an injury in 1958.  Current 
examination led to a diagnosis of chronic low back pain 
secondary to a musculoskeletal-like syndrome as well as early 
spondylosis deformans.  The examiner related that the 
veteran's ongoing neurologic abnormalities were secondary to 
advanced multiple sclerosis.

Statements received in February 1997 from friends and past 
co-workers of the veteran are to the effect that he told them 
that he injured his back in service and that he continued to 
have back difficulties.  In a February 1997 statement, Laura 
Burke Lansdown said that she was a social worker employed at 
the American Red Cross Hospital at Fort Dix, New Jersey from 
July 1956 to September 1957.  She stated that the veteran 
would often come to the hospital recreation room and that he 
would assist her in program implementation (running the movie 
projector, leading bingo, setting up ping pong games, etc.)  
She stated that the veteran was an excellent table tennis 
player.

During a June 1997 RO hearing, the veteran stated that he 
injured his back in service while moving duffel bags.  He 
stated that he was hospitalized for approximately 30 days at 
Fort Dix, in August, September, or October 1958, due to such 
injury.  He stated that he received treatment for a back 
disorder following service in 1959 but that he was unable to 
locate those records as the physician had passed away.

Additional recent medical records, dated to 1998, primarily 
refer to multiple sclerosis.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The determinative question in the instant case is whether the 
veteran has submitted a well-grounded claim of service 
connection for a back disorder.  Although the veteran claims 
that he has a back disorder which was incurred in service, 
the available service medical records (discharge examinations 
in 1953 and 1959) show that he had a normal spine and 
musculoskeletal system.  Post-service medical records show 
that the veteran underwent low back X-ray studies in 1971; he 
had back symptoms associated with renal stones in 1980; and 
from 1985 to 1998 he was primarily treated for multiple 
sclerosis and at times was noted to have low back symptoms.  
Even the earliest of the post-service medical records is 
dated more than a decade after service, and none of the 
medical records link a current back disorder with service.  
Without such competent medical evidence of causality, the 
service connection claim is not well grounded.  Statements by 
the veteran and his acquaintances, to the effect that he has 
a low back disorder due to service, are not sufficient to 
make the claim well grounded since, as laymen, they have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In the absence of competent medical evidence of a nexus 
between a current back disorder and military service, the 
veteran's claim for service connection must be denied as not 
well grounded.


ORDER

Service connection for a back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

